NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               MARCUS L. WILLIAMS,
                 Plaintiff-Appellant,

                           v.
                  UNITED STATES,
                  Defendant- Appellee.
              __________________________

                      2011-5098
              __________________________

    Appeal from the United States Court of Federal
Claims in 05-CV-1123, Judge Charles F. Lettow.
              ___________________________

              Decided: November 10, 2011
             ___________________________

   MARCUS L. WILLIAMS, of Jacksonville, Florida, pro se.

    ELIZABETH ANNE SPECK, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for defendant-
appellee. With her on the brief were TONY WEST, Assis-
tant Attorney General, JEANNE E. DAVIDSON, Director,
and DONALD E. KINNER, Assistant Director.
              __________________________
WILLIAMS   v. US                                         2


  Before NEWMAN, BRYSON, and MOORE, Circuit Judges.
PER CURIAM.

                        DECISION

    Marcus L. Williams appeals from a decision of the
Court of Federal Claims denying his motion for relief from
judgment. We affirm.

                      BACKGROUND

    Mr. Williams was a staff sergeant in the United
States Air Force. In 2002 he was convicted of various
violations of the Uniform Code of Military Justice, includ-
ing assault with a deadly weapon and forgery. Two years
later, Mr. Williams was dishonorably discharged from the
Air Force. He had been retained in the Air Force past his
enlistment ending date pending disposition of the court
martial charges against him as provided by Rule 202(c)(1)
of the Rules for Courts-Martial.

    Mr. Williams subsequently filed suit in the Court of
Federal Claims seeking to have his date of separation
modified so that he would be deemed to have been sepa-
rated from the Air Force prior to his convictions. The
court rejected his attempt to have his date of separation
modified. Williams v. United States, 71 Fed. Cl. 194, 202
(2006). Mr. Williams then filed a motion for reconsidera-
tion, which the court denied in May 2006. Four months
later, Mr. Williams filed a motion pursuant to Rule 60(b)
of the Rules of the Court of Federal Claims (“RCFC”)
seeking relief from judgment. In the motion, he claimed
that a post-judgment change in his discharge certificate
constituted newly discovered evidence justifying relief.
Specifically, he noted that the active service component of
his military record was changed from “AIR FORCE —
3                                              WILLIAMS   v. US


USAF” to “AIR FORCE — REG AF.” Based on that
change, he argued that his original discharge papers were
rendered null and void, and that the Court of Federal
Claims therefore lacked subject matter jurisdiction over
his case. The court rejected his argument and denied his
Rule 60(b) motion on September 29, 2006.

     On May 12, 2011, Mr. Williams filed a second motion
for relief from judgment. This time, he sought relief
under Rule 60(d)(3), RCFC, which is not subject to the
time limitations that apply generally to motions under
Rule 60(b). In his Rule 60(d)(3) motion, Mr. Williams
made essentially the same argument he had made five
years earlier in his Rule 60(b) motion. The court denied
the motion on June 8, 2011, after which Mr. Williams
filed this appeal.

                        DISCUSSION

    We review a trial court’s denial of a motion for relief
from judgment for an abuse of discretion. Patton v. Sec’y
of Dep’t of Health & Human Servs., 25 F.3d 1021, 1029
(Fed Cir. 1994). “An abuse of discretion exists when, inter
alia, the lower court’s decision was based on an erroneous
conclusion of law or on a clearly erroneous finding of fact.”
Id.

    Rule 60, RCFC, which is modeled on Federal Rule of
Civil Procedure 60, governs motions for relief from a final
judgment or order. Rule 60(b)(3) provides for relief due to
fraud. However, motions under Rule 60(b) must be made
“no more than a year after the entry of the judgment.”
RCFC 60(c)(1). To avoid that limitation, Mr. Williams
relies on Rule 60(d), RCFC, which establishes that the
time limitations set forth in the rule do not “limit a court’s
WILLIAMS   v. US                                          4


power to . . . (3) set aside a judgment for fraud on the
court.”

    Mr. Williams argues that the Court of Federal Claims
lacked subject matter jurisdiction to enter judgment in
2006 because “that subject-matter jurisdiction was pro-
cured by the Appellees’ fraudulent conveyance of the
preparation and distribution of the Certificate of Dis-
charge or Release from Active Duty (DD Form 214).” He
claims that when the active service component of his
military record was changed from “AIR FORCE — USAF”
to “AIR FORCE — REG AF,” his discharge papers were
retroactively nullified.

    Mr. Williams has not explained why the referenced
changes to his military records or discharge papers had
the effect of nullifying his original discharge, thereby
depriving the trial court of subject matter jurisdiction. In
particular, he has not shown why the changes to his
discharge papers constituted anything more than a minor,
ministerial modification having no effect on the validity of
his discharge. Moreover, Mr. Williams has failed to
provide any reason to conclude that the change to his
record—even if it were regarded as more than a mere
administrative modification—constituted a “fraud on the
court,” as required for relief under Rule 60(d)(3). Accord-
ingly, we hold that the trial court properly exercised its
discretion in denying the motion for relief from judgment.

   No costs.

                       AFFIRMED